In an action, under subdivision 5 of section 7 of the Domestic Relations Law, to annul a marriage, order dated February 28, 1945, denying the motion to remove the respondent special guardian affirmed, without costs. No opinion. Appeals from order dated May 26, 1944, denying, without prejudice to a renewal, the motions for counsel fees and a jury trial, and the order dated June 28, 1944, adhering to the determination on reargument, dismissed, without costs. The last two described orders are not appealable, but in any event were correctly made. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.